         Case 1:18-cv-01420-GHW Document 86 Filed 12/11/19 Page 1 of 4

                     LEE LITIGATION GROUP, PLLC
                              148 WEST 24TH STREET, 8TH FLOOR
                                    NEW YORK, NY 10011
                                     TEL: 212-465-1180
                                     FAX: 212-465-1181
                                  INFO@LEELITIGATION.COM


WRITER’S DIRECT:       212-465-1188
                       cklee@leelitigation.com
                                                                                December 11, 2019
Via ECF
The Honorable Gregory H. Woods, U.S.D.J.
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

               Re:     Rivera v. The Anthem Companies, Inc.
                       Case No. 18-cv-01420 (GHW)

Dear Judge Woods:

       We are counsel for Plaintiff in the above-referenced action. Pursuant to the Court’s Order
dated December 9, 2019 (ECF Dkt. No. 85), we respectfully submit this letter jointly with counsel
for Defendants to propose a schedule for issuing notice to potential collective members and for the
completion of discovery:

   •   December 24, 2019: Deadline for Defendants to produce the list of potential collective
       members to third-party administrator and Plaintiff’s counsel.
   •   January 10, 2020: Deadline to distribute notice to potential collective members.
   •   February 14, 2020: Deadline to distribute a reminder notice to potential collective
       members.
   •   March 10, 2020 (i.e. 60 days from the date of initial notice): Deadline for employees to
       opt into the collective action.
   •   August 31, 2020: Deadline to complete fact discovery.

        The parties respectfully inform the Court of two issues that require adjudication. The
parties (C.K. Lee for Plaintiff and Jeffrey Glaser for Defendants) met and conferred via telephone
on December 10, 2019 but were unable to resolve the following disputes.

 1. Information to Be Included in the “Anonymized” Class List Produced to Plaintiff’s Counsel

         During the teleconference on December 4, 2019, the Court authorized the use of a third-
party administrator (“TPA”) to distribute the collective notice and a reminder notice via mail and
e-mail. The Court also decided that Defendants would produce an “anonymized” version of the
class list to Plaintiff’s counsel, while producing the full class list to the TPA. The parties agreed
that Defendants would produce to the TPA: the employee names, employee numbers, job titles,
office locations, last known mailing addresses, email addresses and all known personal telephone
numbers. However, the parties disagree on the types of information that would be included in the
“anonymized” class list produced to Plaintiff’s counsel.
      Case 1:18-cv-01420-GHW Document 86 Filed 12/11/19 Page 2 of 4



     a. Plaintiff’s Position: The “anonymized” class list should include the employee numbers,
        job titles, office locations, last known mailing addresses and e-mail addresses. Based
        on Plaintiff’s counsel’s experience, the employee lists that defendants produce for
        collective notice mailing purposes often contain deficient or erroneous information.
        Plaintiff’s counsel should be allowed to review the contact information that will be
        used for notice distribution in order to ensure timely and effective delivery of the notice.

     b. Defendants’ Position: Plaintiff’s insistence that he receive the full email and mailing
        addresses of all putative collective members would make the Court’s ruling
        anonymizing the class list meaningless. For example, Plaintiff Rivera’s email address
        when he worked for the company was jorge.rivera@empireblue.com. Current
        employees have a similar email format containing their names. Defendants offered to
        provide Plaintiff a truncated version of the e-mail addresses, but Plaintiff refused.
        Specifically, Defendant proposes that the local part of the e-mail addresses (the part
        before the @ symbol) be removed from the anonymized list provided to Plaintiff’s
        counsel. This would preserve anonymity while providing the email domain names to
        Plaintiff’s counsel for their review. Defendants also propose truncating the mailing
        addresses of the putative collective members. Full addresses can be readily used to
        identify the putative collective action members. As mentioned during the December 4
        hearing before Your Honor, Defendants are concerned about Plaintiff receiving the
        contact information of putative collective members because Plaintiff’s counsel
        maintained (and still maintains) that he is permitted to initiate contact with putative
        collective members during the notice period. As discussed at the December 4 hearing,
        such contact is inappropriate and would subvert the purpose of court-supervised notice
        in conditionally certified FLSA collective actions. See Ruggles v. Wellpoint, Inc., 591
        F. Supp. 2d 150, 164 (N.D.N.Y. Nov. 6, 2008) (explaining that in a hybrid case courts
        should act to correct abusive or misleading communication when the communication
        goes beyond the court-authorized notice). Consequently, Defendants propose that the
        street number, street name, and any apartment number be redacted from the class list
        provided to Plaintiff’s counsel.

2. Posting of the Notice and Consent Forms at Defendants’ Offices

     a. Plaintiff’s Position: Plaintiff requests the posting of the notice and consent form in
        Defendants’ offices where potential opt-in plaintiffs are employed. This request was
        part of Plaintiff’s motion for conditional collective certification, filed May 10, 2019
        (ECF Dkt. No. 59-1), and Defendants did not object to such request in their opposition
        brief, filed June 24, 2019 (ECF Dkt. No. 68).

        “Posting notice in the workplace maximizes potential plaintiffs’ opportunities to be
        informed of the pendency of the litigation and consider whether to opt in.” Mendoza v.
        Ashiya Sushi 5, Inc., No. 12 Civ. 8629, 2013 U.S. Dist. LEXIS 132777, at *29 (S.D.N.Y.
        Sep. 16, 2013). Accordingly, courts routinely order posting the notice on employee
        bulletin boards, employee break rooms or other common areas where potential
        collective members are likely to congregate. See, e.g., Malloy v. Richard Fleischman
        & Assocs., Inc., No. 09 Civ. 322, 2009 WL 1585979, at *4 (S.D.N.Y. June 3, 2009)
        (ordering defendant to “post the notice in each workplace where potential collective


                                               2
 Case 1:18-cv-01420-GHW Document 86 Filed 12/11/19 Page 3 of 4



   action members are employed”); Garcia v. Pancho Villa’s of Huntington Vill., Inc.,
   678 F. Supp. 2d 89, 96 (E.D.N.Y. 2010) (“while defendants object to the posting of the
   Notice at their business locations . . . such a practice has been routinely approved in
   other cases.”); Enriquez v. Cherry Hill Mkt. Corp., No. 10 Civ. 5616, 2012 WL 440691,
   at *5 (E.D.N.Y. Feb. 10, 2012) (“Posting the notice is a reasonable means of assuaging
   the vagaries of notice by mail, and would not unduly burden the defendants.”).

   Based on the foregoing, Plaintiff respectfully requests the posting of the notice and
   consent form in each of Defendants’ offices on employee bulletin boards and in break
   rooms (or other common areas where potential opt-in plaintiffs are likely to congregate).
   The duration of the posting should be from the date of the notice mailing until the end
   of the opt-in period (i.e. from January 10, 2020 to March 10, 2020).

b. Defendants’ Position: At the December 4, 2019 hearing on notice, this Court ordered
   notice to putative collective members be sent by U.S. mail and email. Plaintiff did not
   ask for and this Court did not grant notice by posting at Defendants’ offices. To
   Defendants’ surprise, Plaintiff insisted on submitting a joint proposed order requiring
   Defendants to post notices in their New York City offices. The Court granted no such
   thing at the hearing and Plaintiff should be precluded from requesting an additional
   method of notice now, a week after the Court already considered and ruled on the
   permitted methods of notice.

   Plaintiff implies that Defendants somehow waived any argument against notice by
   posting because it did not object to it in its opposition to conditional certification filed
   on June 26, 2019. This is simply incorrect. Defendants objected to Plaintiff’s proposed
   notice process, asked the Court to reject it, and proposed that the Court order the parties
   to confer about notice. (ECF Dkt. No. 68, pp. 23-24). That is exactly what the Court
   directed in its order granting conditional certification of a limited collective action.
   (ECF Dkt. No. 79, pp. 6-7). The parties subsequently conferred and Plaintiff submitted
   a letter to the Court on December 2 purporting to summarize the “areas of dispute
   regarding the collective action notice.” (ECF Dkt. No. 83). In it, Plaintiff requested
   notice by U.S. mail, e-mail, and text. He made the same proposal at the hearing. There
   was no mention whatsoever of notice by posting. It is a waste of this Court’s and
   Defendants’ time and resources to revisit the method of notice when this issue was
   addressed and resolved just last week.

   If this Court does entertain Plaintiff’s request for an additional method of notice that
   Plaintiff did not seek last week, it should be denied. Putative opt-in Plaintiffs who are
   current employees will receive notice through the Company’s email system (as well as
   by U.S. mail). Posting at the workplace is duplicative, intrusive, and unnecessary. See,
   e.g., Hernandez v. Merrill Lynch & Co., 2012 WL 1193836, at *8 (S.D.N.Y. Apr. 6,
   2012) (denying request to post notice) (Forrest, J.); Shajan v. Barolo, Ltd., 2010 WL
   2218095, at *2 (S.D.N.Y. June 2, 2010) (McMahon, J.) (“Since all current employees
   will be receiving the notice, there is no need to require defendants to post the notice in
   the workplace.”); Gordon v. Kaleida Health, 2009 WL 3334784, at *11 (W.D.N.Y. Oct.
   14, 2009) (finding request for posting “premature” and noting that, “the only group that
   will be reached by posting are current employees, who have an interest in providing


                                          3
         Case 1:18-cv-01420-GHW Document 86 Filed 12/11/19 Page 4 of 4



           their employer with an up-to-date mailing address.”); Hintergerger v. Catholic Health
           Sys., 2009 WL 3464134, at *13 (W.D.N.Y. Oct. 21, 2009) (same).

        The parties respectfully submit two versions of the proposed order, each reflecting the
parties’ positions on the disputed issues discussed herein. Plaintiff’s proposed order is attached
hereto as Exhibit A and Defendants’ proposed order is attached hereto as Exhibit B.

       We thank the Court for its time and consideration.

Respectfully submitted,

/s/ C.K. Lee
C.K. Lee, Esq.

cc:    all parties via ECF




                                                4
